

117 S2640 IS: Disease X Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2640IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Baldwin (for herself, Mr. Casey, Mr. King, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program for developing medical countermeasures for unknown viral threats.1.Short titleThis Act may be cited as the Disease X Act.2.Medical countermeasures for unknown viral threats(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Biomedical Advanced Research and Development Authority, in coordination and consultation with the relevant offices and agencies participating in the Public Health Emergency Medical Countermeasures Enterprise, shall establish a Disease X Medical Countermeasures program for purposes of developing medical countermeasures, including therapeutics, diagnostics, and vaccines, for unknown viral threats.(b)ConsultationPursuant to the program established under subsection (a)—(1)the Secretary shall consult with the Public Health Emergency Medical Countermeasures Enterprise regarding any investment strategies;(2)the Department of Health and Human Services shall be the agency with primary responsibility concerning medical countermeasures needed to protect the diverse public of the United States, including children and other at-risk populations; and (3)the Secretary shall consult with the Secretary of Defense concerning medical countermeasures targeted to the protection of military personnel.(c)Accessibility and equityTo protect the diverse public of the United States, the Secretary shall prioritize equity and accessibility, including ease of administration and distribution, in the development of medical countermeasures.(d)Grant program(1)In generalTo carry out the program under this section, the Secretary may award grants, contracts, and cooperative agreements to, and enter into other transactions with, eligible entities. (2)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under this subsection, or to enter into another transaction with the Secretary under this subsection, an entity shall be based in the United States and shall maintain domestic research and development and manufacturing operations. (3)RequirementNot fewer than 25 percent of the recipients of grants under this subsection shall be eligible entities with 500 or fewer employees.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $500,000,000 for each of fiscal years 2022 through 2025.